 1

 2

 3

 4                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 5                                       AT SEATTLE

 6   HAILI M. SCRIVEN,

 7                                Plaintiff,              CASE NO. C19-5030-MJP-MAT

 8          v.
                                                          MINUTE ORDER
 9   NANCY A. BERRYHILL, Deputy
     Commissioner of Social Security for
10   Operations,

11                                Defendant.

12
            The following Minute Order is made at the direction of the Court, the Hon. Mary Alice
13
     Theiler, United States Magistrate Judge:
14
            Plaintiff submitted a deficient application to proceed in forma pauperis (IFP). (Dkt. 1.)
15
     He indicates he has no income or money, received $4,166 in the past year, and has only a cell
16
     phone bill expense. The Court cannot consider plaintiff’s application without complete and
17
     detailed information as to financial status and an explanation of how he meets basic monthly
18
     expenses, including food and shelter. Plaintiff must submit a revised IFP within twenty (20)
19
     days of the date below. Failure to comply may result in denial of IFP and/or dismissal.
20
            DATED this 15th day of January, 2019.
21
                                           WILLIAM M. MCCOOL, Clerk
22
                                               By:   s/ Paula McNabb
23                                                    Deputy Clerk



     MINUTE ORDER
     PAGE - 1
